                      Case 1:20-cv-00797-VEC Document 17 Filed 04/03/20 Page 1 of 3


                                                                               USDC SDNY

MEMO ENDORSED
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                               DOC #:
                                                                               DATE FILED: 4/3/2020

                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                  GIANCARLO MARTINEZ
Corporation Counsel                           100 CHURCH STREET, Rm. 3-137                   Assistant Corporation Counsel
                                                   NEW YORK, NY 10007                                Phone: (212) 356-3541
                                                                                                       Fax: (212) 356-3509
                                                                                                    gmartine@law.nyc.gov



                                                                                    April 3, 2020


        BY ECF
        Honorable Judge Valerie E. Caproni
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                 Re:      Zahirah Medina v. City of New York, et al.,
                          20 Civ. 797 (VEC)

        Your Honor:

                I am an Assistant Corporation Counsel assigned to the defense of the City of New York
        (“City”) in the above-referenced matter. I write to request a 90 day enlargement of time for the
        City to respond to the Complaint, from April 24, 2020, until July 24, 2020. Further, the City also
        requests that the Court will apply this enlargement sua sponte to the named defendant, Officer
        Christopher Wintermute. No enlargement request is being made for Officer Wintermute, as this
        Office has not yet been able to determine whether it is capable of representing him. Additionally,
        the City requests an adjournment of the Initial Conference, currently set for May 1, 2020 at
        10:00 a.m., to a date convenient to the Court after July 24, 2020. This is the City’s second
        request for an enlargement of time and to adjourn the Initial Conference, and plaintiff’s counsel
        consents to both requests.

               The reason this application is necessary is because plaintiff has not provided defendant
        with the proper releases, so that defendant may investigate the allegations in the Complaint.
        Pursuant to Local Rule 83.10 of the Southern District of New York, plaintiff must serve with the
        Complaint a release for plaintiff’s criminal records, pursuant to N.Y. C.P.L. § 160.50, or
        defendants’ obligation to answer is tolled until such time as the release is served. This matter is
              Case 1:20-cv-00797-VEC Document 17 Filed 04/03/20 Page 2 of 3



not proceeding pursuant to Local Rule 83.10, because plaintiff is also suing a non-City entity as
well as the City of New York and certain NYPD officers.1

        Therefore, an enlargement is necessary as, in accordance with this Office’s obligations
under Rule 11 of the Federal Rules of Civil Procedure, the City needs time to investigate the
allegations of the Complaint. In the Complaint, plaintiff alleges that she was falsely arrested and
imprisoned, and that the arrest charges were dismissed. Accordingly, all records associated with
the incident alleged in the Complaint would be sealed pursuant to N.Y. C.P.L. § 160.50;
consequently, this Office forwarded to plaintiff the appropriate release for such sealed records on
February 11, 2020, and again on February 25, 2020. This executed release is necessary so that
we may obtain the police and district attorney files associated with the alleged incident. While
plaintiff’s counsel acknowledged receipt of the sent releases by this Office, I was informed on
April 2, 2020, that plaintiff has not been able to complete the releases due to the statewide
shutdown caused by the coronavirus pandemic.

        As the Court is aware, the country is currently grappling with the COVID-19, or
coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
in a state of emergency because of the rapidly developing pandemic situation. On March 13,
2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
emergency as well.

        That same day, the United States District Court for the Southern District of New York
(“Southern District”) issued Standing Order 20 MISC 138, which encouraged individual judges
to conduct court proceedings by phone and video conferencing where practicable. Also on
March 13, 2020, the Southern District issued Standing Order 20 MISC 015, which suspended
and tolled service of process requirements and deadlines. On March 16, 2020, the Southern
District issued a Revised Standing Order further limiting access to courthouses.

       Due to the pronouncements from government and judicial officials, associated policies,
expert recommendations, and the further spread of COVID-19, the New York City Law
Department, along with the majority of employers in New York City and State, has advised that
individuals should work from home as much as is practicable to ensure compliance with public
policy directives, and to protect individuals from further community spread of the virus.



                         [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




1
    As of the date of this letter motion, plaintiff has not served the non-City entity, Gordon’s Auto.




                                                             2
         Case 1:20-cv-00797-VEC Document 17 Filed 04/03/20 Page 3 of 3



        In light of the foregoing, plaintiff is unlikely to be able to get properly executed and
notarized releases to defendants before this period of social isolation has passed. As a result,
defendants will not be able to complete their investigation into the incident until this period is
over as well. Accordingly, the City respectfully requests that the Court extend all defendants’
time to respond to the Complaint from April 24, 2020, until July 24, 2020, and adjourn the Initial
Conference, currently scheduled for May 1, 2020 at 10:00 a.m., to a date convenient to the Court
after July 24, 2020.


       Thank you for your consideration herein.

                                                            Respectfully submitted,

                                                            /s/ Giancarlo Martinez_________
                                                            Giancarlo Martinez
                                                            Assistant Corporation Counsel
                                                            Special Federal Litigation Division

cc:    All Counsel of Record (via ECF)
                                              Application GRANTED. Defendants' time to
                                              respond to the complaint is extended to July 24,
                                              2020. The initial pretrial conference is adjourned
                                              to July 31, 2020 at 10:00 a.m. The parties' joint
                                              submission are due by July 23, 2020.
                                                SO ORDERED.



                                                                                      4/3/2020
                                                HON. VALERIE CAPRONI
                                                UNITED STATES DISTRICT JUDGE




                                                3
